Citation Nr: 0016296	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic rectus abdominis muscle injury.

2.  Entitlement to an increased (compensable) rating for 
status post surgery for stricture of the urethra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to August 
1997.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for the disabilities 
at issue in February 1998 and assigned noncompensable 
ratings.  The veteran appealed the RO's decision.  He 
requested a hearing before a traveling member of the Board of 
Veterans' Appeals (Board) in November 1998, but withdrew that 
request in October 1999.


REMAND

The veteran asserts that increased ratings are warranted for 
the disabilities at issue, because they are more than 
noncompensably disabling.  He states that there is more 
rectus abdominis muscle disability than is reflected by the 
December 1997 VA examination report.

Based on what appears to be a lack of information in the 
December 1997 VA examination report, the Board believes that 
the veteran should be provided with another examination.  The 
following excerpt from Caluza v. Brown, 7 Vet. App. 498, 505-
6 (1995), is directly on point:

Where the record does not adequately reveal the 
current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttmann 
v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

With respect to the claim for an increased rating for the 
veteran's postoperative urinary tract disability, it is clear 
from a review of the transcript of the hearing which was held 
at the RO in December 1998 that there are outstanding medical 
records which, in the words of 38 C.F.R. § 3.159(b) (1999), 
are "pertinent and specific to the claim."  The RO must 
assist the veteran by attempting to obtain and incorporate 
those records into the claims folder.  See 38 U.S.C.A. 
§ 5107(a); Littke v. Derwinski, 1 Vet.App. 90, 91-92 (1990). 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
indicate when and where he has received 
treatment for both of the disabilities 
at issue since service, and to provide 
consent for VA to attempt to obtain the 
records thereof on his behalf.  
Thereafter, the RO shall comply with 
38 C.F.R. § 3.159, including by 
attempting to obtain and incorporate 
into the claims folder all medical 
records which are pertinent and specific 
to his claims which have not already 
been so incorporated into the claims 
folder.  

2.  Thereafter, a VA physical 
examination should be conducted to 
determine the extent and severity of the 
veteran's abdominis rectus muscle 
disability.  The veteran's VA claims 
folder should be made available to the 
examining physician prior to the 
examination.  All current manifestations 
of the service-connected disability 
should be identified in the examination 
report, which should be associated with 
the veteran's claims folder.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement 
to increased ratings for the 
disabilities at issue.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcomes warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


